DETAILED ACTION
This action is responsive to communications filed on May 10, 2022. 
Claims 1-20 are pending in the case. 
Claims 1, 8, and 15 are independent claims.

ALLOWABLE SUBJECT MATTER
	Claims 1-20 are allowed.
	After a thorough search and examination of the prior art, the Examiner has found the claimed subject matter to be allowable. The following is an examiner’s statement for reasons for allowance:
	Regarding claims 1, 8, and 15, the claimed invention is directed to a method, system, and medium for table item extraction with machine learning through local and global models. More specifically, the claimed invention includes displaying a user interface having a database table and an image, the database table having a plurality of columns, the image containing a table, the user interface including a user interface element for activating a table auto-completion algorithm. Further, responsive to activation of the table-autocompletion algorithm through the user interface element, performing: determining coordinates from a portion of the table highlighted on the image displayable through the user interface, determining data points using the coordinates, automatically extracting the data points from the portion of the table, storing information about the data points in a machine learning model as positive examples for on-the-fly training of the machine learning model to recognize a table layout. Further, the claimed includes determining, based on the portion of the table, a next portion of the table, determining additional data points in the next portion of the table, automatically extracting the additional data points from the next portion of the table. Further, the claimed invention includes receiving or obtaining, through the user interface, a correction to the additional data points automatically extracted from the next portion of the table, storing information about the correction in the machine learning model as a negative example for the on-the-fly training of the machine learning model, and automatically continuously extracting table information from the table utilizing the table layout thus recognized, the positive examples, and the negative example until extraction of the table information from the table is completed and the table information extracted from the table is entered to the database table.
	Relevant prior art of record includes Berger et al., US Patent Application Publication no. 2009/0044095 (“Berger”). Berger teaches indication of 102 is received in response to the data object being dragged and dropped on or otherwise selected and/or opened with respect to a (empty) workspace or a table already existing in the workspace. Para. 0017. In some embodiments, the data object includes for one or more data values corresponding metadata values that provide labels or identification information for associated data values. Id. Further, relevant data values of the data object that correspond to the header values of the existing table as determined from the matching are, if available, extracted from the data object for inclusion in an entry of the data object in the table. Id. Further, the location of each data value in the entry based on its corresponding metadata value and/ or the header value of the existing table with which the corresponding metadata value matched. Id. 
	Berger, alone or in combination with other prior art of record, fails to teach or fairly suggest displaying a user interface having a database table and an image, the database table having a plurality of columns, the image containing a table, the user interface including a user interface element for activating a table auto-completion algorithm, responsive to activation of the table-autocompletion algorithm through the user interface element, performing: determining coordinates from a portion of the table highlighted on the image displayable through the user interface, determining data points using the coordinates, automatically extracting the data points from the portion of the table, storing information about the data points in a machine learning model as positive examples for on-the-fly training of the machine learning model to recognize a table layout, determining, based on the portion of the table, a next portion of the table, determining additional data points in the next portion of the table, automatically extracting the additional data points from the next portion of the table, receiving or obtaining, through the user interface, a correction to the additional data points automatically extracted from the next portion of the table, storing information about the correction in the machine learning model as a negative example for the on-the-fly training of the machine learning model, and automatically continuously extracting table information from the table utilizing the table layout thus recognized, the positive examples, and the negative example until extraction of the table information from the table is completed and the table information extracted from the table is entered to the database table.

	Accordingly, the recited subject matter of claims 1, 8, and 15 is allowable.

Regarding claims 2-7, 9-14, and 16-20, these claims depend from claim(s) and are thus allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following prior art is made of record and is considered pertinent to applicant’s disclosure:
Shigarov, Alexey, Andrey Mikhailov, and Andrey Altaev. "Configurable table structure recognition in untagged PDF documents." Proceedings of the 2016 ACM symposium on document engineering. 2016;
Shahab, Asif, et al. "An open approach towards the benchmarking of table structure recognition systems." Proceedings of the 9th IAPR International Workshop on Document Analysis Systems. 2010.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176